Citation Nr: 1209553	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash (claimed as psuedofolliculitis barbae).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus condition.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left finger pain.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia.

6.  Entitlement to service connection for a hernia.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a second toe injury, left foot disability.

8.  Entitlement to service connection for a second toe injury, left foot disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of toe, left foot.

10.  Entitlement to service connection for amputation of toe, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from July 1991 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which confirmed and continued the previously denied claims of entitlement to service connection for a second toe injury, left foot, amputation of toe, left foot, a skin rash (claimed as psuedofolliculitis barbae), a sinus condition, left finger pain, a hernia and a back disability on the basis that no new and material evidence had been received to reopen the claims.

The Veteran testified at a Board hearing before the undersigned in December 2011; a transcript of this hearing is of record. 

The issues of entitlement to service connection for a hernia, entitlement to service connection for a second toe injury, left foot disability, and entitlement to service connection for amputation of toe, left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final December 2005 rating decision, the RO denied entitlement to service connection for a second toe injury, left foot, amputation of toe, left foot, a skin rash (claimed as psuedofolliculitis barbae), a sinus condition, left finger pain, a hernia and a low back disability.

2.  The additional evidence received since December 2005 regarding a low back disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The additional evidence received since December 2005 regarding the skin rash (claimed as psuedofolliculitis barbae) disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

4.  The additional evidence received since December 2005 regarding a sinus condition is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  The additional evidence received since December 2005 regarding a left finger pain disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

6.  The evidence received since the December 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a hernia disability, and raises a reasonable possibility of substantiating the claim.

7.  The evidence received since the December 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a second toe injury, left foot disability, and raises a reasonable possibility of substantiating the claim.

8.  The evidence received since the December 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for amputation of toe, left foot, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied entitlement to service connection for a second toe injury, left foot, amputation of toe, left foot, a skin rash (claimed as psuedofolliculitis barbae), a sinus condition, left finger pain, a hernia and a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for a low back disability has not been received.  38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence to reopen the Veteran's claim for service connection for skin rash (claimed as psuedofolliculitis barbae) disability has not been received.  38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence to reopen the Veteran's claim for service connection for a sinus condition has not been received.  38 C.F.R. § 3.156(a) (2011).

5.  New and material evidence to reopen the Veteran's claim for service connection for a left finger pain disability has not been received.  38 C.F.R. § 3.156(a) (2011).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a hernia disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a second toe injury, left foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for amputation of toe, left foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a hernia, entitlement to service connection for a second toe injury, left foot disability and entitlement to service connection for amputation of toe, left foot, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen the Veteran's claims for entitlement to service connection for a hernia, a second toe injury, left foot disability and for amputation of toe, left foot; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Regarding the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability, a skin rash (claimed as psuedofolliculitis barbae), a sinus disability and a left finger pain disability, the RO provided notice to the Veteran in an August 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the August 2008 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claims for service connection for a low back disability, a skin rash (claimed as psuedofolliculitis barbae), a sinus disability and a left finger pain disability.  The letter set forth the reasons for the prior denials of these claims and the type of evidence that the Veteran would need to submit in order to successfully reopen his claims for service connection for a low back disability, a skin rash (claimed as psuedofolliculitis barbae), a sinus disability and a left finger pain disability.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Veteran's available service treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his December 2011 hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claim for whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability, a skin rash (claimed as psuedofolliculitis barbae), a sinus disability and a left finger pain is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Claims to Reopen

The RO denied the Veteran's claims of entitlement to service connection for a second toe injury, left foot, amputation of toe, left foot, a skin rash (claimed as psuedofolliculitis barbae), a sinus condition, left finger pain, a hernia and a back disability in December 2005. 

The Veteran did not appeal the December 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claims in August 2008.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The December 2005 rating decision denied service connection for a second toe injury, left foot, amputation of toe, left foot, a skin rash (claimed as psuedofolliculitis barbae), a sinus condition, left finger pain, a hernia and a back disability on the basis that there was no medical evidence that the Veteran had been diagnosed with a residual or chronic disability of the claimed conditions.

Evidence added to the claims file since the December 2005 RO decision includes statements from the Veteran and VA treatment records.


A.  Low Back, Skin Rash, Sinus, Left Finger Pain 

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claims.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current low back, skin rash, sinus or left finger pain disability.  

Regarding his low back disability claim, the Veteran testified at his Board hearing that he would be undergoing a VA examination to assess his claimed back disability.  Subsequent to his hearing, a December 2011 treatment note diagnosed the Veteran with chronic lumbar back pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Regarding his sinus condition claim, the Board notes that the December 2011 VA treatment report noted that the Veteran had a past medical history of "sinus problems".  However, the VA physician did not diagnose the Veteran with a current sinus disability.  Additionally, the assessment that the Veteran had a past medical history of "sinus problems" appears to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

While statements from the Veteran reflect his continued assertion that he has current low back, skin rash, sinus and left finger pain disabilities that were incurred in or aggravated by service, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has current low back, skin rash, sinus and left finger pain disabilities, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the December 2005 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a current low back, skin rash, sinus and left finger pain disability, which was the basis for the prior denials.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for low back, skin rash, sinus and left finger pain disabilities has not been received.  As such, the requirements for reopening the claim are not met, and the prior denials of the claims for service connection for low back, skin rash, sinus and left finger pain disabilities remain final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Hernia; A Second Toe Injury, Left Foot; Amputation of Toe, Left Foot

Evidence added to the claims file since the December 2005 RO decision includes a December 2011 VA treatment report.  The physician noted that the Veteran had surgery for repair of his hernia in 2010, and surgery for attachment of a traumatically amputated left toe in 1981.  Additionally, the physician noted that the Veteran had left toe pain that was possibly neuropathic.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a hernia, a second toe injury, left foot disability, and amputation of toe, left foot.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the December 2005 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current disability, and raises a reasonable possibility of substantiating the claims.  

The prior denials of service connection for a hernia, a second toe injury, left foot disability and amputation of toe, left foot were based on a lack of evidence of a diagnosis of residual or chronic disabilities following service.  The December 2011 treatment report demonstrating a diagnosis of possible neuropathic left toe pain and a history of hernia surgery in 2010 suggests current hernia, a second toe injury, left foot disability and amputation of toe, left foot conditions following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a hernia, a second toe injury, left foot disability and amputation of toe, left foot have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received to reopen the claim for service connection for a low back disability; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for skin rash (claimed as psuedofolliculitis barbae) disability; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a sinus condition; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a left finger pain disability; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a hernia disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a second toe injury, left foot disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for amputation of toe, left foot is reopened. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claimed second toe injury, left foot disability and amputation of toe, left foot disabilities, the Board notes that the Veteran's service treatment records indicate that in June 1981, the Veteran received sutures to his great left toe and two small toes of the left foot.  As noted above, he has a current diagnosis of left toe pain that was possibly neuropathic.

Regarding the Veteran's hernia claim, a May 1991 entrance examination noted that the Veteran had an umbilical hernia that was easily reduced.  As noted above, a December 2011 VA treatment note indicated that the Veteran had surgery for repair of his hernia in 2010.

As the Veteran potentially may have a current left toe and hernia disability and had treatment for lesions for toes on his left foot in service, the Board finds that the evidence indicates that the Veteran's claimed second toe injury, left foot disability and amputation of toe, left foot and hernia disabilities may be associated with service.  McClendon v. Nicholson, supra.  

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed second toe injury, left foot disability and amputation of toe, left foot and hernia disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Additionally, as it was shown on entry examination that a hernia disability preexisted his second period of service, the examiner should provide an opinion as to whether any hernia disability that preexisted service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for second toe injury, left foot disability and amputation of toe, left foot and hernia disabilities, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA medical examination (or examinations, if necessary) to determine the existence, and if so, etiology of the claimed second toe injury, left foot disability and amputation of toe, left foot, and hernia disabilities.  Based on a review of the record and an examination of the Veteran, the physician (or physicians) should offer an opinion as to whether the Veteran has a a second toe injury, left foot disability, and amputation of toe, left foot, and hernia disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  

In rendering the requested opinion, the examiner should specifically address whether it is at least as likely as not (50 percent probability or greater) that the hernia that was noted on entry examination to have preexisted the Veteran's second entrance into service is shown to have increased in severity in service beyond the natural progression of the condition (representing a permanent worsening of such disorder).  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


